PLEUS,'J.
Radiation Oncology Consultants, P.A., one of the defendants in a medical malpractice action, seeks certiorari review of an order denying an emergency motion for stay and an order which severed one of the other defendants from the action.
Dennis and Ann Trostle filed a medical malpractice action against two doctors and their professional associations, alleging the negligent implantation of radiation seeds in Mr. Trostle’s prostate gland. One of the defendant doctors, Dr. Daniel Halili, M.D., purchased professional liability insurance through an insurance carrier which later became insolvent. When the insurance carrier was declared insolvent and an order of liquidation was entered, both Dr) Halili and his employer, Radiation Oncology Consultants, P.A., filed emergency motions for stay of the medical malpractice action pursuant to the automatic stay provision of section 631.67, Florida Statutes (2001). The trial court by written order denied Radiation Oncology Consultants’ motion for stay, and entered an order which severed Dr. Halili from the action. Both Dr. Halili and Radiation Oncology Consultants filed separate petitions for writ of certiorari.
In Halili v. Radiation Oncology Consultants, P.A., 820 So.2d 415 (Fla. 5th DCA 2002), this court quashed the order which denied Radiation Oncology Consultants’ motion for stay, and also quashed the order which severed Dr. Halili from the action. As the two orders which are the subject of the instant petition have been quashed, this proceeding is moot.
' PETITION DENIED AS MOOT.
SAWAYA and PALMER, JJ„ concur.